DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14 and 21-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the through die via physically contacts the first conductive pad, extending on the top surface of the first conductive pad” (see lines 18-19) in conjunction with “the bonding layer is further disposed between the side surface of the first conductive pad and a portion of the through die via extending through the first conductive pad" (see last 3 lines). Also see applicant’s arguments (see REMARKS of 2/8/2021, page 10, 2nd last paragraph to page 11, last paragraph), which are persuasive.
Claims 8-14 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 8 that requires “the organic bonding layer extends between the second contact pad and the first die” (see lines 11-12) in conjunction with “the through die via passes through the first recess, the second recess, and the third recess to reach the first contact pad" (see last 2 lines). Also see applicant’s arguments (see REMARKS of 2/8/2021, page 12, 2nd last paragraph to page 13, 3rd paragraph), which are persuasive.
Similarly, claims 21-26 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 21 that requires “the bonding layer physically contacts and fully covers the first surface of the first conductive pad” (see last 2 lines)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892